Citation Nr: 0407174	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  98-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the lumbosacral spine, currently evaluated as 40 percent 
disabling.  




WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
December 1959.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In March 2000, a hearing was 
held before the undersigned Veterans Law Judge, who was 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The 
veteran was informed of the fact that VA revoked the 
authority of his former attorney, James W. Stanley Jr., to 
represent VA claimants.  He responded by letter dated in 
March 2002 that he is now representing himself in this 
matter.  

An April 2000 Board decision denied the issue of entitlement 
to an increased rating for degenerative arthritis of the 
lumbosacral spine and remanded the issue of entitlement to a 
rating in excess of 30 percent for traumatic arthritis of the 
right knee.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated March 13, 2002, the Court granted a Joint Motion 
for Remand, vacated that portion of the April 2000 Board 
decision that denied an increased rating for degenerative 
arthritis of the lumbosacral spine, and remanded the case to 
the Board for development of this issue.  The Board then 
undertook additional development with respect to this issue 
pursuant to 38 C.F.R. § 19.9(a)(2) (effective Feb. 22, 2002) 
to comply with the Court's Order.  However, the decision on 
May 1, 2003, of the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, compelled the Board to 
remand the case to the RO in order to afford the RO the 
initial opportunity to consider the additional evidence 
developed by the Board and to readjudicate the claims on 
appeal.  Thus, the Board remanded this case to the RO in May 
2003 for initial consideration of the additional evidence and 
for compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, which became effective during the prosecution of this 
appeal.  

In April 2003, the RO granted a separate 10 percent rating 
for traumatic arthritis of the right knee under diagnostic 
codes 5010 and 5261.  The RO continued a 30 percent 
evaluation for right knee instability, status post arthrotomy 
and medial meniscectomy.  In May 2003, the veteran indicated 
that he was satisfied with the evaluation of his right knee 
disability.  In July 2003, the RO in Cleveland, Ohio (Tiger 
Team Remand Unit) ratified the decision of the RO in North 
Little Rock on de novo review.  The Board finds that the 
right knee disability remanded by the Board in May 2003 for 
compliance with the provisions of the VCAA has been withdrawn 
from appellate consideration by the veteran.  That issue 
will, accordingly, not be addressed in this remand.  


REMAND

The veteran was represented by an attorney at his Travel 
Board hearing in March 2000 at the RO.  The attorney asserted 
that a 60 percent rating was warranted (under Diagnostic Code 
5293 as then in effect) for the service-connected low back 
disability because of disc involvement.  He stated that a 
physician had noted degenerative disc disease at L4-5 in 
1996.  

The record shows that x-rays in conjunction with a December 
1996 VA examination showed probable degenerative disc disease 
at L4-5.  A similar finding was noted on VA x-rays in 
December 1998, when moderate spondylosis of the lumbosacral 
spine was noted.  Probable irregular narrowing at L5-S1 was 
also visualized.  

Service connection is not in effect for degenerative disc 
disease of the lumbosacral spine.  The issue of entitlement 
to service connection for degenerative disc disease of the 
lumbosacral spine is inextricably intertwined with the issue 
of entitlement to an increased rating for degenerative 
arthritis of the lumbosacral spine and must be decided before 
the latter claim can be fully adjudicated.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The issue of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine has yet to be addressed in 
an examination or in a rating decision.  

Under an amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including degenerative arthritis of the spine under 
Diagnostic Code 5242.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5242).  The record shows that the veteran has 
not been provided with the new criteria for rating his 
service-connected degenerative arthritis of the lumbosacral 
spine.  A VA examination is necessary to determine the extent 
of the veteran's service-connected low back disorder.  

The record also shows that although his claim for increase 
has been prosecuted for many years, the veteran has never 
been furnished with a notice of his rights and 
responsibilities under the VCAA, pursuant to 38 U.S.C.A. § 
5103(a).  This notice should also address the inextricably 
intertwined claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.  If 
degenerative disc disease is found to be present and to be 
part and parcel of the service-connected low back disorder, 
it should be noted that the criteria for rating 
intervertebral disc syndrome were changed, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  Those 
criteria were later incorporated into the change to the 
rating schedule for evaluating disabilities of the spine that 
became effective on September 26, 2003.  See 68 Fed. Reg. 
51,454, 51,457 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5243).  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back disability at any time since April 
2003.  After securing the necessary 
release, the RO should obtain these 
records and associate with the claims 
file only those records not currently of 
record.  

2.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of 38 
U.S.C.A. § 5103(a) with respect to the 
claim of entitlement to an increased 
rating for degenerative arthritis of the 
lumbosacral spine and his intertwined 
claim of entitlement to service 
connection for degenerative disc disease 
of the lumbosacral spine.  The VCAA 
notice should indicate which portion of 
the information and evidence, if any, 
should be provided by the veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The veteran should be requested to 
furnish any evidence in his possession 
with respect to the foregoing claims.  

3.  After pertinent records have been 
received, the veteran should be afforded 
VA orthopedic and neurologic examinations 
to determine the nature and extent of any 
degenerative disc disease of the 
lumbosacral spine found to be present and 
to determine the current severity of the 
service-connected degenerative arthritis 
of the lumbosacral spine.  Any indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiners are requested to review the 
record and offer an opinion as to whether 
it is at least as likely as not (that is, 
whether there is a 50 percent 
probability) that the veteran has 
degenerative disc disease of lumbosacral 
spine that is related to the service-
connected degenerative arthritis of the 
lumbosacral spine.  Any peripheral nerves 
involvement should be specifically 
identified.  

4.  Following any further indicated 
development, the RO should review the 
record and adjudicate the issue of 
entitlement to service connection for 
degenerative disc disease of the 
lumbosacral spine.  Then, the RO should 
adjudicate the claim for an increased 
rating for service-connected low back 
disability de novo, based on a review of 
all pertinent evidence of record, to 
include whether extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is 
appropriate.  The RO should take into 
account the changes to the rating 
criteria for evaluating disabilities of 
the spine that became effective on 
September 26, 2003.  If degenerative disc 
disease of the lumbosacral spine is found 
to be part and parcel of the veteran's 
service-connected low back disability, 
the RO should also take into account the 
rating criteria for rating intervertebral 
disc syndrome that became effective on 
September 23, 2002, and on September 26, 
2003.  

5.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


